DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 16/831,564 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Specification
The abstract of the disclosure is objected to because the abstract, in line 1, recites the word “comprising”. The form and legal phraseology often used in patent claims should be avoided. The form and legal phraseology often used in patent claims, such as “comprising” (in the abstract, line 1) should be changed to --including--.  
Correction is required.  See MPEP § 608.01(b).

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 6-7 and 18-19 are objected to because of the following informalities:  
In claim 6, line 5, change “array wherein” to --array, wherein--. 
In claim 7, line 4, change “phase each” to --phase, each--.
In claim 18, line 5, change “array wherein” to --array, wherein--. 
In claim 19, line 4, change “phase each” to --phase, each--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 5-6, 7, 8-12, 15-16, 17-18, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the reduce scatter phase" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the reduce-scatter phase" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the reduce scatter phase" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5, 7 and 8-12 are rejected because they are dependent on rejected claims 3, 4 and 6. 

Claim 15 recites the limitation "the reduce scatter phase" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "the reduce-scatter phase" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 18 recites the limitation "the reduce-scatter phase" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claims 17, 19 and 20 are rejected because they are dependent on rejected claims 15, 16 and 18. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-11, 13-15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Archer et al. (US Pub. No. 2019/0045003 A1).
Regarding claim 1, Archer et al. discloses a computer (see Archer et al., Fig 1, system 100) comprising a plurality of processing nodes (see Archer et al., Fig 1; see par  0016, System 100 can include a plurality of nodes 102a-102d), each processing nodes having at least one processor configured to process input data to generate output data in the form of an array of data items (see archer et al. see par 0019, a node (e.g., node 102b) can be configured to receive data from a first node (e.g., node 102a) in a bi-directional chain of nodes. The data can be used to perform an operation (e.g., a reduction operation) that is part of a collective communication operation using the data from the first node and data on the node to create an intermediate result); the plurality of processing nodes arranged in cliques in which each processing node of a clique is connected to each other processing node in the clique (see Archer et al., see par 0029, Multiple bi-directional chain networks or edge disjointed rings can be formed in many network topologies including n-dimensional torus) by first and second clique links (see Archer et al. par 0018, system 100 can be configured to facilitate a concurrent exchange approach for facilitating a collective communication operation. More specifically, system 100 can be configured to perform pipelined parallel prefix operations in opposite directions along a bi-directional communication path), the cliques being inter-connected in rings such that each processing node is a member of a single clique and a single ring (see Archer et al. see par 0029, Multiple bi-directional chain networks or edge disjointed rings can be formed in many network topologies including n-dimensional torus), the processing nodes being configured to exchange data items in respective exchange steps of a machine learning collective (see Archer et al. see par 0023, an allreduce operation is a collective communication operation that can be performed on a parallel system. In an allreduce collective operation, every node contributes data and the data from the nodes is reduced by applying a reduction operation. The reduced data is then made available to all the nodes. Allreduce collective operations are typically used in many machine learning), wherein the processing nodes of all cliques are configured to exchange in each exchange step via the respective first and second clique links at least two data items with the other processing node(s) in its clique, and all processing nodes are configured to reduce each received data item with the data item in the corresponding position in the array on that processing node (see Archer et al., see Fig 1; see par 0018, system 100 can be configured to perform pipelined parallel prefix operations in opposite directions along a bi-directional communication path. At each node, the corresponding results from two prefix reductions (a prefix reduction from one direction and a second prefix reduction from the other direction) is reduced to give an expected allreduce result on each node).

Regarding claim 2, Archer et al. discloses wherein the machine learning collective is an Allreduce collective (see Archer et al., see par 0018, At each node, the corresponding results from two prefix reductions (a prefix reduction from one direction and a second prefix reduction from the other direction) is reduced to give an expected allreduce result on each node) and each processing node is configured to exchange data items in exchange steps of an Allgather phase, following a reduce scatter phase of the Allreduce collective, wherein in each step of the Allgather phase reduced data items are exchanged between processing nodes in a clique (see Archer et al., see Fig 4A-4D; and see par 0023, Allreduce collective operations are typically used in many machine learning and high performance computing (HPC) applications. Current solutions used to perform an allreduce operation are algorithms such as a tree based reduce followed by a broadcast, recursive exchange, Rabensifner's algorithm (a reducescatter followed by an allgather) and rings).

Regarding claim 3, Archer et al. discloses wherein each processing node comprises memory configured to store an array of data items (see Archer et al., see Fig 4A-4D) ready to be exchanged in the reduce scatter phase, wherein each data item is respectively positioned in the array with corresponding data items being respectively positioned at corresponding locations in the arrays of other processing nodes (see Archer et al., see par 0048, Memory 106a can include node data 112a, received data from first direction 114a-1, received data from second direction 114a-2, communicated data in first direction 116a-1, communicated data in second direction 116a-2, and result 118a).

Regarding claim 8, Archer et al. discloses wherein each array represents at least part of a vector of partial deltas, each partial delta representing an adjustment to a value stored at each processing node (see Archer et al., see Fig 4A-4D, partial results, and see par 50, results).
Regarding claim 9, Archer et al. discloses wherein each processing node is configured to generate the vector of partial deltas in a compute step (see Archer et al., see Fig 4A-Fig 4D, partial results).

Regarding claim 10, Archer et al. discloses wherein each processing node is configured to divide the vector into two sub arrays for separate exchange and reduction in the reduce-scatter phase (see Archer et al., see Fig 4A-Fig 4D, communicated data 1D/2D and partial results).

Regarding claim 11, Archer et al. discloses wherein each processing node is configured to generate the vector of partial deltas by carrying out a compute function on a set of values and a batch of incoming deltas (see Archer et al., partial results in Fig 4A-4D of applying an operation on the incoming deltas and the node values), the partial deltas being the output of the compute function (see Archer et al., see Fig 4A-Fig 4B, communicated data 1D/2D).

Regarding claim 13, Archer et al. discloses a method of operating a computer (see Archer et al., Fig 1, system 100) comprising a plurality of processing nodes (see Archer et al., Fig 1; see par  0016, System 100 can include a plurality of nodes 102a-102d). The claim limitations recited in method claim 13 correspond to or are analogous to the claim limitations recited in the computer claim of claim 1 above. Therefore, claim 13 is rejected for the same and/or similar reasons, as stated and discussed above in claim 1 above. 
Regarding claim 14, the claim limitations recited in method claim 14 correspond to or are analogous to the claim limitations recited in the computer claim of claim 2 above. Therefore, claim 14 is rejected for the same and/or similar reasons, as stated and discussed above in claim 2 above. 

Regarding claim 15, the claim limitations recited in method claim 15 correspond to or are analogous to the claim limitations recited in the computer claim of claim 3 above. Therefore, claim 15 is rejected for the same and/or similar reasons, as stated and discussed above in claim 3 above. 

Regarding claim 20, the claim limitations recited in method claim 20 correspond to or are analogous to the claim limitations recited in the computer claim of claim 8 above. Therefore, claim 20 is rejected for the same and/or similar reasons, as stated and discussed above in claim 8 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Archer et al. (US Pub. No. 2019/0045003 A1) in view of Mclaren et al. (US Pub. No. 2018/0240039 A1). 
Regarding claim 12, Archer et al. does not disclose, teach or suggest, the computer which is configured to implement a machine learning model wherein the incoming batch data is training data, and the values are weights of the machine learning model.
Mclaren et al. discloses the computer is configured to implement a machine learning model wherein the incoming batch data is training data, and the values are weights of the machine learning model (see Mclaren et al., see pars 0005 and 0043).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Archer et al. computer to be configured to implement a machine learning model wherein the incoming batch data is training data, and the values are weights of the machine learning model, as taught by  Mclaren et al.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Archer et al. computer to be configured to implement a machine learning model wherein the incoming batch data is training data, and the values are weights of the machine learning model, as taught by Mclaren et al. because of at least one or more of the following reason(s): (1) for the reasons taught by Mclaren et al. at par. 0004, parallel processing large datasets for faster reduce, map and broadcast operations improves data communication efficiency; and/or (2) wherein the incoming batch data is training data and the values are weights of the machine learning model, to implement machine learning model to process training data, on each node of a plurality of nodes organized in a torus topology, as taught by Mclaren et al. in par. 0005. 

Allowable Subject Matter
Claims 4-5, 6-7, 16-17 and 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and if rewritten to overcome the double patenting provisional rejection under 35 U.S.C. 101 (i.e., see above, i.e., Claims 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 16/831,564 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.) set forth in this Office action. 

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the closest prior art of record, namely, Archer et al. (US Pub. No. 2019/0045003 A1), does not disclose, teach or suggest, wherein the processing nodes are each configured to transmit data items in a forwards direction to its adjacent processing node in the ring in at least some of the exchange steps in a reduce-scatter phase, as recited in claim 4.

Claim 5 would be allowable because claim 5 is dependent on claim 4 above. Furthermore, regarding claim 5, the closest prior art of record, namely, Archer et al. (US Pub. No. 2019/0045003 A1), does not disclose, teach or suggest, wherein the processing nodes are configured to transmit data items to their forwards adjacent processing node in the ring for all exchange steps of the reduce scatter phase apart from a first step, in which no data items are transmitted between processing nodes connected in a ring, as claimed in claim 5.

Regarding claim 16, the closest prior art of record, namely, Archer et al. (US Pub. No. 2019/0045003 A1), does not disclose, teach or suggest, wherein each processing node transmits data items in a forwards direction to its adjacent processing node in the ring in at least some of the exchange steps in a reduce-scatter phase, as recited in claim 16.

Claim 17 would be allowable because claim 17 is dependent on claim 16 above. Furthermore, regarding claim 17, the closest prior art of record, namely, Archer et al. (US Pub. No. 2019/0045003 A1), does not disclose, teach or suggest, wherein each processing node transmits data items to their forwards adjacent processing node in the ring for all exchange steps of the reduce scatter phase apart from a first step, in which no data items are transmitted between processing nodes connected in a ring, as claimed in claim 17.

Regarding claim 6, Archer et al. discloses wherein the array at each processing node comprises two sub arrays (see Archer et al., i.e., node data and result data in Fig 4A-4D) and processing nodes are inter-connected by bi- directional links (see Archer et al. in par 0018, system 100 can be configured to perform pipelined parallel prefix operations in opposite directions along a bi-directional communication path).
Archer et al. does not disclose, teach or suggest, wherein in each exchange step of [the] a reduce scatter phase, all processing nodes are configured to exchange with the other processing node(s) of their clique, two data items from one sub array and two further data items from the other sub array, wherein the two data items and the further two data items are exchanged over the same bi-directional link in opposite directions, as recited in claim 6.

Claim 7 would be allowable because claim 7 is dependent on claim 6 above. Furthermore, regarding claim 7, Archer et al. does not disclose, teach or suggest, wherein the processing nodes are each configured to transmit data items in a forwards direction to its adjacent processing node in the ring in at least some of the exchange steps in the reduce-scatter phase and wherein in at least some exchange steps of the reduce-scatter phase, each processing node is configured to transmit data items to its adjacent backwards processing node in the ring, wherein the transmission in each of the forwards and backwards direction from each processing node is carried out on the same bi-directional link.

Regarding claim 18, claim 18 recites the same or similar claim limitations corresponding to or analogous to claim 6 above. Therefore, claim 18 would be allowable over the closest prior art of record, namely, Archer et al., for the same or similar reasons as stated and discussed above in claim 6 above. 

Regarding claim 19, claim 19 recites the same or similar claim limitations corresponding to or analogous to claim 7 above. Therefore, claim 19 would be allowable over the closest prior art of record, namely, Archer et al., for the same or similar reasons as stated and discussed above in claim 7 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zornio et al. (US Pub. No. 2016/0098021 A1) teaches a system for supporting regional big data in a process plant or process control system includes one or more regional big data nodes, a plurality of local big data nodes, and a communications network communicatively connecting the one or more regional big data nodes and the plurality of local big data nodes. The regional big data node is configured to receive and store, as big data, streamed data and learned knowledge that is generated, received, or observed by its respective region, and to perform one or more learning analyses on at least some of the stored data.

Froese et al. (US Patent No. 9,294,551 B1) teaches a data-processing system and method for performing collective operations. Some embodiments provide a plurality of leaf software processes, a plurality of collective engines (CEs), and a network operatively coupled to the plurality of CEs, wherein collective operations messages are sent between CEs. Each of the plurality of hierarchies includes a root, leaf CEs, and one or more intermediate levels of CEs between the root and the leaf CEs. The scatter operation can also be used as a broadcast to send data from a root node to all of the leaves. Together, reduction operations and scatter operations are known as “collective operations.” (see col. 1, lines 57-59).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083. The examiner can normally be reached Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOV POPOVICI/Primary Examiner, Art Unit 2677